 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JEFF HEALY,                                          Case No. 2:19-CV-2052 WBS DMC
12
                                           Plaintiff, ORDER
13
                    v.
14

15   S. YASMEEN, et al.,
16                                      Defendants.
17

18         The Court, having considered Defendants’ motion for an extension of time to file

19   dispositive motions in this action, and good cause appearing:

20         IT IS ORDERED: Dispositive motions shall be filed no later than October 4, 2021.

21

22         Dated: June 23, 2021
                                                          ____________________________________
23                                                        DENNIS M. COTA
24                                                        UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                      1
                                                                        Order (2:19-CV-2052 WBS DMC)
